PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/703,783
Filing Date: 4 Dec 2019
Appellant(s): Krishnaswamy et al.



__________________
Jonah Proujansky-Bell
For Appellant


EXAMINER’S ANSWER









February 10, 2022 appealing from the Office Action mailed on January 12, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 12, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding the appellant’s arguments, the appellant argues the following:

Argument 1. “Claims 3, 13, and 23 are not unpatentable under 35 U.S.C. §103 in view of the art of record.”

Argument 1(a). “The first error is that the rejections of claims 3, 13, and 23 rely on an unreasonable interpretation of the prior art.”
First, appellant, with consideration of the Tomar reference, argues that the rejection of claims 3, 13, and 23 is in error because “The engineering concept of delaying an indication is different from the engineering concept of an adaptive threshold.” (Appeal Brief, pg. 8).  Appellant further asserts that “It would be unreasonable to interpret a teaching of an adaptive threshold as rendering obvious the delaying of an indication. Therefore, the cited prior art does not teach the recited claim limitation of delaying.” (Id.).  Thus, in the portion entitled “the first error,” the appellant appears to be presenting two separate arguments, which are discussed individually below. 

Argument 1(a)(i). First, applicant argues that Tomar is not applicable to the pending application {e.g., “delaying an indication is different from … an adaptive threshold”}. However, the examiner disagrees. 
The relevance of the cited art has been presented to the appellant and the above does not rationally explain the purported differences between the cited reference and the pending application. The pending application discloses a neural speech to meaning system. As Tomar discloses a speech to intent system, the disclosure of Tomar is within the same field of endeavor of the pending application. Speech-to-intent/speech-to-meaning systems are well known in the art and the use of disclosures regarding speech-to-intent/speech-to-meaning systems is well within the capability of one skilled in the art. Without further explanation, appellant’s arguments that Tomar is non-analogous art are unsupported by the available evidence.

Argument 1(a)(ii). Second, appellant argues that the adaptive threshold is being misinterpreted and does not teach the cited claim limitation. Specifically, the appellant argues that “the engineering concept of delaying an indication is different from the engineering concept of an adaptive threshold.” However, the examiner notes that, in the context of the claim as presented, the concepts are interrelated. 
Tomar discloses “the STI system 107 {variable recognizer}” which produces “the STI system outputs 401, which contains both the predicted action… and a confidence score for the prediction.” (Tomar, ¶¶ [0060]). Tomar further discloses a “decision fusion module 400 {intent recognizer}… [which] receives … both the predicted action {enumerated variable value} … and a confidence score for the prediction {probability},” where “if the predicted confidence {probability} in the outputs 404 is above the threshold, the decision fusion module 400 {the intent recognizer} outputs the predicted intent or action 406 for the acoustic input 101, and a semantic representation 407 of the same.” (Tomar, ¶¶ [0060]). Thus, the decision fusion module 400 {intent recognizer} conditions its output of the predicted action {enumerated variable value} on the “confidence score Tomar, ¶¶ [0060]).
Tomar further indicates that the threshold, upon which the output of the predicted action is based, “may be a… variable that can be determined at run-time and may adaptively change throughout system usage.” (Tomar, ¶¶ [0060]). A delayed indication of the probability, in light of an “adaptively chang[ing]” threshold for said probability, means that receiving the probability at a first period of time is not treated the same by the system of Tomar as receiving the probability at a second period of time {i.e., because the threshold has changed, the delay in receipt of the probability can result in a different outcome}. Thus, the conditioning is based on a delayed indication of the probability. 
Further, the appellant argues that “the effect” of the “adaptive threshold teach[ing] a delayed indication” would be to “to delay the output of the intent recognizer.” However, appellant is apparently perceiving “based on” as an action, rather than a statement. The phrase “based on” is a generic statement of relationship between two elements, where the performance of the first element, upon which the second element is based, has some effect on the performance of the second element. The delayed indication includes, under the broadest reasonable interpretation, a statement of facts in a possible event {i.e., the process is time sensitive and, thus, the conditioning is based on a delayed indication}, not necessarily the performance of some action {e.g., producing a delayed indication to achieve some cognizable result, such as “delay[ing] the output of the intent recognizer”}. Tomar recites those elements including the correlation as indicated. Therefore, in light of the broadest reasonable interpretation, appellant’s arguments regarding undesired results are without merit.

Argument 1(b). Second, appellant, with consideration of the Tomar reference, argues that the rejection of claims 3, 13, and 23 is in error because it is improper to “conflate an intent recognizer with a variable recognizer.” (Appeal Brief, pg. 8).  Examiner wishes to point out that an “intent Seo reference. Further, the disclosure of Tomar is not limited to “an intent recognizer.” 

Argument 2. Regarding claim 1, 11, and 21, appellant argues that it is improper to associate variable recognition with named entity recognition. 
To the point that appellant asserts that the rejection relies on a confusion between the claimed variable recognizer and the process of named entity recognition, appellant appears to be relying on a meaning for the phrase “variable recognizer” which is not supported by the specification or the claims as presented.  
The claims, as presented, do not distinguish between a variable recognizer and named entity recognition. Variables can include named entities, among a variety of other elements which allow for variation within the class. As appellant does not clearly define the phrase in the specification as having a different intended meaning, examiner relies on the broadest reasonable interpretation of the phrase “variable recognizer” which includes any form of recognition of a variable, including the recognition of a named entity. Further to this point, the instant application indicates named entities as a type of variable (e.g., “the variable name ‘Boston’…” and “A variable recognizer for names of cities,” where names of cities are named entities) for the variable recognizer. (Instant Application, ¶¶ [0068] and [0072]). 
The same can be said for other phrases relied on by the applicant, such as “enumerated variable value.” The specification does not provide a clear indication what, if any, meaning is intended by the phrase “enumerated variable value.” “Enumerated variable value” is not a known term of art that one skilled in the art would understand as having the limits indicated by the appellant in the present brief. Given the similar lack of description in the specification for the “enumerated variable value,” enumerated variable value is understood to mean any variable value which is indicated individually and/or specifically. In light of the fact that any element of life is 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
Conferees:
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657 

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.